RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2154-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

D.D.Z.,1

     Defendant-Appellant.
_________________________

                   Submitted June 2, 2022 — Decided June 16, 2022

                   Before Judges Mawla and Alvarez.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Accusation No. 19-10-0973.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Jaimee M. Chasmer, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM

1
     We use initials to protect the identity of the minor. R. 1:38-3(c)(9).
      Defendant D.D.Z. appeals from a January 14, 2021 order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm.

      In 2002, defendant was convicted on federal charges of using an interstate

facility to entice a minor for sex, 18 U.S.C. § 2422(b), by soliciting a fifteen-

year-old male for sexual activity via the internet. Defendant was sentenced to

federal prison and probation. During his detention, defendant's five-year-old

nephew alleged defendant inappropriately touched him between February 1997

and February 1998.2 This led to defendant's conviction for second-degree sexual

assault of a child less than thirteen years old, N.J.S.A. 2C:14-2(b), and third-

degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a).           He was

sentenced in 2005, required to register under Megan's Law, N.J.S.A. 2C:7-1 to

-23, and placed on community supervision for life (CSL), N.J.S.A. 2C:43-6.4(d).

      Following defendant's release from federal prison in April 2009, he was

transferred to the Adult Diagnostic and Treatment Center and subsequently




2
  Defendant also had a 1988 conviction for sexual acts with a child, N.J.S.A.
2C:24-4(a), and sexual assault of a child less than thirteen years of age, N.J.S.A.
2C:14-2(b).
                                                                             A-2154-20
                                        2
released in February 2019.       Upon his release, defendant signed a form

acknowledging the imposition of a special condition to his CSL, stating:

             I am to refrain from the possession and/or utilization of
             any computer and/or device that permits access to the
             [i]nternet unless specifically authorized by the District
             Parole Supervisor or designated representative. If the
             District Parole Supervisor or designated representative
             permits use of a computer and/or device that is capable
             of accessing the [i]nternet, I understand that I am
             subject to the following restrictions and conditions
             concerning my use . . . .

       On July 10, 2019, probation officers conducted an unannounced visit at a

home defendant shared with his sister. Although officers had previously advised

defendant's sister to keep her laptop password protected and advised defendant

they would be checking to make sure it was, defendant logged into the machine

without a password during the home visit. After officers Mirandized 3 defendant,

he admitted he used a program to override the computer's lock to access the

internet. Defendant claimed to be using the computer to search for employment.

       Defendant was arrested and charged with fourth-degree violation of CSL

and parole, N.J.S.A. 2C:43-6.4(d). He waived indictment and pled guilty to the

charge. At the plea hearing, he testified his attorney met with him in person and

by telephone several times, reviewed the discovery, discussed pre-trial motions


3
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-2154-20
                                        3
that could be filed in the case, and answered all of his questions to his

satisfaction. Additionally, the following colloquy occurred:

             [The court]: Further, if you were to come back later
             and claim that you were forced . . . to enter the guilty
             plea or that your attorney told you you had no choice
             but to plead guilty or that you did not have sufficient
             time to speak with your attorney or that you're unhappy
             with your attorney's services, or that someone promised
             you something that is not set forth on the record
             contained in the plea form . . . I'd have a great difficulty
             believing you because you've testified today that none
             of these occurred. Do you understand that, sir?

             [Defendant]: I understand.

The judge accepted the plea.

      In her sentencing memorandum and at the sentencing hearing, defense

counsel argued defendant previously retained her to petition the parole board to

modify his CSL conditions "to allow him to access an [i]nternet-capable device

with monitoring software installed . . . to search for jobs. [But, p]rior to the . . .

[b]oard's determination . . . [defendant] was charged with the instant offense."

Counsel argued defendant's offense was a "technical" violation because he did

not commit a new sex offense and no evidence was produced showing he

accessed his sister's computer for a nefarious reason. She asserted the judge

should apply mitigating factor N.J.S.A. 2C:44-1(b)(4), namely, that "substantial

grounds tending to excuse or justify the defendant's conduct, though failing to

                                                                               A-2154-20
                                          4
establish a defense" because defendant "did not wait for [p]arole to grant his

request[;] instead his desperation and frustration in trying to obtain employment

to no avail caused him to access his sister's computer for that purpose."

      Counsel cited two psychological reports defendant obtained for the parole

board petition, which opined he was a low risk for reoffending. One evaluation

noted "it may be possible to allow [defendant] the use of a computer with access

to the [i]nternet without increasing his risk of sexually re-offending or of

otherwise harming someone in the community." The second evaluation opined

defendant's computer use

            constitutes impaired judgment and poor problem-
            solving. He could have lobbied parole, either himself
            or through his attorney, for limited [i]nternet access
            combined with [i]nternet monitoring software, so that
            he could search for a job over the [i]nternet. He had
            already appropriately taken initial steps to do just that
            . . . . [The other psychologist] recommended that he be
            given [i]nternet/computer access, assuming that his
            [i]nternet access was monitored by his parole officer;
            this is a recommendation with which I agree.
            [Defendant's] primary fault in this case appears to be
            lack of patience and persistence in attempting to have
            his CSL computer-related restriction modified.

      The defense cited J.I. v. New Jersey State Parole Board, 228 N.J. 204

(2017), and United States v. Holena, 906 F.3d 288 (3d Cir. 2018), arguing "that

in recent years there ha[s] been some significant case law regarding concerns


                                                                            A-2154-20
                                        5
about the unconstitutionality of imposing blanket . . . internet ban conditions

without narrow tailoring or attaching reasonable conditions on those bans." As

a result, counsel argued D.D.Z should not have pled guilty to the offense.

      The State countered it did not have to prove defendant accessed the

computer to commit a sex offense because he admitted he installed a program

on his sister's computer to bypass her password. Defendant's admission and the

fact he previously only accessed the computer in his sister's presence , dispelled

his self-serving argument regarding the constitutionality of the CSL provision

restricting his internet access.

      The judge found defendant's argument that he accessed the internet

surreptitiously to search for employment "flies in the face of logic" but

nonetheless gave it "light weight" as a mitigating factor. He concluded there

was objective evidence that defendant would reoffend and "[t]he aggravating

factors outweigh the mitigating factors . . . by 200 percent." He sentenced

defendant to 365 days incarceration with fines and penalties and parole

eligibility after four months.

      In March 2020, defendant filed this PCR petition. He challenged the

parole board's total ban on internet use. PCR counsel was assigned and filed a

brief in support of the petition, arguing plea counsel was ineffective for failing


                                                                             A-2154-20
                                        6
to file a motion to dismiss the charge, allowing defendant to plead guilty, and

failing to preserve the issue for appeal. Counsel asserted defendant did not

commit a crime because "[n]o allegation was made and no evidence was

produced that [defendant] had accessed his sister's computer for criminal or

otherwise inappropriate activity."     Counsel reiterated the internet ban was

unduly restrictive and ignored federal and state court precedent. Also, there

were material facts in dispute necessitating an evidentiary hearing.

       The PCR judge issued a written decision. The judge found he had "no

direct, competent evidence that could establish . . . counsel failed to inform

defendant" of his right to make a motion to dismiss the indictment. Rather, the

plea and sentencing transcripts showed plea counsel "was well aware of the issue

. . . and had met with . . . defendant multiple times to discuss, among other

things, pretrial motions that could be filed. . . . [Plea counsel] also addressed

the question of constitutionality at length at the time of the defendant's sentence

. . . ." The judge found no need for an evidentiary hearing because there was no

prima facie evidence presented under the first Strickland 4 prong showing

counsel was ineffective. There was "no evidence against which to balance the

statements made by [plea counsel] at the plea, at the sentence[,] and in her


4
    Strickland v. Washington, 466 U.S. 668, 687 (1984).
                                                                             A-2154-20
                                        7
sentencing memorandum." He also noted the second Strickland prong was not

met because defendant never argued "he would have elected to go to trial rather

[than] plead guilty."

      The judge found defendant provided no authority for his argument that a

blanket ban on accessing the internet was unconstitutional. Further, the defense

did not "address[] the specific facts that resulted in . . . defendant being subject

to said blanket prohibition. The defense has not recognized the significance of

defendant's pre-arrest application to relieve him of said restrictions." Moreover,

"[t]he defense has not accounted for . . . defendant's clear ability to observe the

internet job postings and to even apply for a job on the internet so long as his

sister . . . was the person actually using the internet as he merely observed."5

      Defendant raises the following points on appeal:

            POINT ONE:    [DEFENDANT]'S SENTENCE IS
            ILLEGAL BECAUSE       THE CSL    SPECIAL
            CONDITION BANNING INTERNET USE IS
            OVERBROAD AND CRIMINALIZES HIS USE OF
            FREE SPEECH, IN VIOLATION OF THE FIRST
            AMENDMENT OF THE UNITED STATES
            CONSTITUTION AND ARTICLE I, PARAGRAPHS
            6 AND 18 OF THE NEW JERSEY CONSTITUTION,
            ON ITS FACE AND AS APPLIED.


5
  The judge also concluded judicial estoppel applied because "having been
advised of the constitutional challenge that he could have made by pre-trial
motion, elected to enter a plea."
                                                                              A-2154-20
                                         8
            POINT TWO: [DEFENDANT] IS ENTITLED TO
            RELIEF ON HIS CLAIM THAT COUNSEL
            RENDERED INEFFECTIVE ASSISTANCE BY
            FAILING TO MOVE TO DISMISS, AND
            ALLOWING HER CLIENT TO PLEAD[] TO AN
            UNCONSTITUTIONAL OFFENSE.

      "Post-conviction relief is New Jersey's analogue to the federal writ of

habeas corpus." State v. Pierre, 223 N.J. 560, 576 (2015) (quoting State v.

Preciose, 129 N.J. 451, 459 (1992)). It provides "a built-in 'safeguard that

ensures that a defendant was not unjustly convicted.'" State v. Nash, 212 N.J.

518, 540 (2013) (quoting State v. McQuaid, 147 N.J. 464, 482 (1997)). Rule

3:22-2 provides a PCR claim is cognizable if, among other reasons, defendant

was substantially denied his rights under the United States or the New Jersey

State Constitution or its laws, or defendant's sentence was illegal.

      Typically, a guilty plea "amounts to a waiver of all issues, including

constitutional claims, that were or could have been raised in prior proceedings."

State v. Marolda, 394 N.J. Super. 430, 435 (App. Div. 2007). "A petitioner is

generally barred from presenting a claim on PCR that could have been raised at

trial or on direct appeal, R. 3:22-4(a), or that has been previously litigated, R.

3:22-5." Nash, 212 N.J. at 546. However, "[a] motion may be filed and an order

may be entered at any time . . . correcting a sentence not authorized . . . ." Rule

3:21-10(b)(5). "[A]n illegal sentence is one . . . 'not imposed in accordance with

                                                                             A-2154-20
                                        9
law.'" State v. Acevedo, 205 N.J. 40, 45 (2011) (quoting State v. Murray, 162

N.J. 240, 247 (2000)).

      The Strickland standard requires a defendant show counsel rendered

substandard professional assistance that prejudiced the outcome of the

proceedings. Strickland, 466 U.S. at 687; see also State v. Fritz, 105 N.J. 42, 58

(1987) (adopting the Strickland standard). "[W]here the [PCR] court does not

hold an evidentiary hearing, we may exercise de novo review over the factual

inferences the trial court has drawn from the documentary record." State v.

O'Donnell, 435 N.J. Super. 351, 373 (App. Div. 2014) (citing State v. Harris,

181 N.J. 391, 420-21 (2004)). We review a PCR court's legal conclusions de

novo. Ibid.

      Defendant argues the CSL condition banning internet use is overbroad and

infringes on his right to free speech in violation of the United States and New

Jersey Constitutions. He cites Packingham v. North Carolina, 582 U.S. ___, 137

S. Ct. 1730 (2017) and State v. R.K., 463 N.J. Super. 386 (App. Div. 2020) in

support of his position. He claims the CSL provision is more restrictive than

the statute analyzed in Packingham because it criminalizes internet access in

general rather than social media sites. He notes R.K. applied Packingham in

concluding CSL provisions banning internet use can be unconstitutionally


                                                                            A-2154-20
                                       10
overbroad. As a result, defendant asserts his sentence was illegal and asks us to

remand to permit him to withdraw the plea.

      Defendant also cites J.I., where our Supreme Court reversed a defendant's

conviction because the internet ban implicated due process concerns and was

not reasonably tailored. He notes the ban in his case is even more restrictive

than J.I. because it prohibited all use of the computer, including to look for a

job. Although defendant acknowledges his federal conviction involved the use

of the internet to commit an offense, he argues his state offense did not involve

the internet. Further, his federal parole provisions did not impose a total internet

ban, which proves the state restriction is overbroad, not tailored to meet the

parole board's goals, does not pass constitutional muster, and renders his

sentence illegal.

      Defendant argues plea counsel was per se ineffective. United States v.

Cronic, 466 U.S. 648, 659 (1984). He notes Packingham was over two years

old at the time of his plea and sentence and counsel should have moved to

dismiss based on the unconstitutionality of the ban. He claims he would not

have pled guilty if there was a possibility the case would be dismissed.

      Defendant asserts the PCR judge made credibility findings regarding

defendant's explanation of why he was using the internet without holding an


                                                                              A-2154-20
                                        11
evidentiary hearing. Further, the judge did not explain how he concluded that

plea counsel likely discussed constitutionality of the CSL provision with

defendant and why he concluded defendant decided to plead guilty regardless of

the constitutionality issue.

      "CSL is a 'component' of Megan's Law which 'has its statutory source in

N.J.S.A. 2C:43-6.4, the Violent Predator Incapacitation Act.'" R.K., 463 N.J.

Super. at 400 (quoting State v. Schubert, 212 N.J. 295, 305 (2012)). CSL "was

'designed to protect the public from recidivism by defendants convicted of

serious sexual offenses.'" Jamgochian v. N.J. State Parole Bd., 196 N.J. 222,

237-38 (2008) (quoting Sanchez v. N.J. State Parole Bd., 368 N.J. Super. 181,

184 (App. Div. 2004)). "The [b]oard has broad authority to impose conditions,

so long as the conditions are 'deemed reasonable in order to reduce the likelihood

of recurrence of criminal or delinquent behavior.'" R.K., 463 N.J. Super. at 400

(quoting N.J.S.A. 30:4-123.59(b)(1)).

      N.J.A.C. 10A:72-14.1(a) "applies to the imposition of a special condition

prohibiting an offender access to the [i]nternet . . . in the cases of offenders

serving a special sentence of [CSL]." The regulation allows a special condition

prohibiting internet access if: 1) "[t]here is a specific and articulable reason and

a clear purpose for the imposition of the [i]nternet access condition;" and 2)


                                                                              A-2154-20
                                        12
"[t]he imposition of the [i]nternet access condition will act as an aid to the

offender's re-entry effort, will promote the rehabilitation of the offender, is

deemed necessary to protect the public, or will reduce recidivism by the

offender." N.J.S.A. 10A:72-14.1(b)(1) and (2). Under certain circumstances,

restrictions can include prohibiting an offender "from the possession and/or

utilization of any computer and/or device that permits access to the [i]nternet

unless specifically authorized by the [parole supervisor] or designee." N.J.A.C.

10A:72-14.1(c)(1). The condition is subject to annual review and a defendant

can be granted internet access if it is "consistent with the continued

rehabilitation of the offender and will not compromise public safety;" the

offender complies with supervision conditions; has met the case plan agreement

goals "and is progressing in a pro-social manner;" and the offender's treatment

provider opines access will promote rehabilitation and re-entry efforts. N.J.A.C.

10A:72-14.4(a), (c)(1) to (5).

      In J.B. v. New Jersey State Parole Board, we rejected the defendants'

challenge to a social media ban, finding it was "legitimately aimed at restricting

. . . offenders from participating in unwholesome interactive discussions on the

[i]nternet with children or strangers who might fall prey to their potential

recidivist behavior." 433 N.J. Super. 327, 341 (App. Div. 2013). However, we


                                                                            A-2154-20
                                       13
noted "it is not the Parole Board's intention that these provisions bar appellants

from having [i]nternet access to news, entertainment, and commercial

transactions." Id. at 342.

      Four years later, but before Packingham, our Supreme Court decided J.I.,

and invalidated the "near-total [i]nternet ban" stating "[t]he complete denial of

access to the [i]nternet implicates a liberty interest, which in turn triggers due

process concerns." 228 N.J. at 211. "Internet conditions should be tailored to

the individual CSL offender, taking into account such factors as the underlying

offense and any prior criminal history, whether the [i]nternet was used as a tool

to perpetrate the offense, the rehabilitative needs of the offender, and the

imperative of public safety."     Id. at 224.    The Court held the ban was

"[a]rbitrarily imposed" and "not tethered" to the objectives of "promot[ing]

public safety, reduc[ing] recidivism, and foster[ing] the offender's reintegration

into society." Id. at 211. Any internet access condition imposed on a CSL

offender "must bear a reasonable relationship" to furthering those objectives.

Id. at 222.

      After J.I., the United States Supreme Court decided Packingham,

invalidating a North Carolina statute criminalizing access to a social media

website where the sex offender knew the site allowed minors to be members.


                                                                            A-2154-20
                                       14
137 S. Ct. at 1733-35. The Court held the statute violated the First Amendment

and was overbroad because it prohibited access to commercial and news

websites. Id. at 1736-37.

      We applied the J.I. factors in four consolidated appeals challenging social-

networking, internet, and monitoring conditions, and upheld those conditions.

K.G. v. N.J. State Parole Bd. 458 N.J. Super. 1, 23-30 (App. Div. 2019). In

discussing the facts in one of the cases, we noted circumstances similar to

defendant's here, namely:

            (1) [the] underlying offense involved the use of the
            [i]nternet and social-networking websites to solicit the
            minor; (2) [the defendant] consciously violated his
            previous [i]nternet-use conditions; (3) [the defendant]
            had not yet demonstrated a substantial period of
            compliance with conditions of PSL since his release
            from custody in December 2016; and (4) [the
            defendant] was working at a convenience store and had
            not demonstrated the need to use the [i]nternet or
            social-networking websites for a professional purpose.

            [Id. at 37.]

We concluded that given "the nature of [the defendant's] underlying offense and

his history of violating PSL conditions restricting [i]nternet access " the internet

ban was "reasonably tailored to advance goals of public safety and rehabilitation

and are not arbitrary, capricious, and unreasonable as applied to [that

defendant]." Id. at 37-38.

                                                                              A-2154-20
                                        15
      In Holena, the defendant was subject to a condition of supervised release

forbidding him from using the internet without his probation officer's approval.

906 F.3d at 290. After violating the provision, the defendant was forbidden from

using any "computers, electronic communications devices, or electronic storage

devices" for life.     Ibid.   The Third Circuit held the provisions were

unconstitutional because they contradicted one another and were not reasonably

tailored to the defendant's conduct and history. Id. at 291-92. The court set

forth three factors to consider in conducting the fact-sensitive analysis regarding

an internet ban: "the restriction's length, its coverage, and 'the defendant's

underlying conduct.'" Id. at 292 (quoting United States v. Heckman, 592 F.3d

400, 405 (3d Cir. 2010)). Similarly, in United States v. Eaglin, the Second

Circuit reversed a categorical prohibition on the defendant's use of any device

to access the internet because the prohibition was not warranted by the

defendant's history or necessary to further the goals of deterrence, public safety,

or rehabilitation. 913 F.3d 88, 99 (2d Cir. 2019).

      In R.K., the defendant argued his sentence was illegal because he was

subject to an unconstitutional regulation imposing a social networking ban. 463

N.J. Super. at 392-93. The regulation required all sexual offenders on CSL to

"[r]efrain from using any computer and/or device to create any social


                                                                             A-2154-20
                                       16
networking profile or to access any social networking service or chat room in

the offender's name or any other name for any reason unless expressly

authorized by the District Parole Supervisor."        Id. at 401.    We held the

regulation's "blanket social media prohibition is both unconstitutional on its face

and as applied to R.K." since it infringed on his right to free speech. Id. at 392-

93.   Applying Packingham, we reasoned the automatic ban rendered the

defendant's sentence invalid. Id. at 409-10. We stressed:

            [T]he [b]oard's regulations must avoid blanket bans on
            such valued rights. Supervised release conditions must
            be specifically designed to address the goals of
            recidivism, rehabilitation, and public safety, which are
            specifically tied to the individual parolee's underlying
            offenses. Statutes and regulations must not afford
            parole supervisors and officers unlimited personal
            discretion to determine what conditions are
            constitutionally permissive.

            [Id. at 417-18.]

      Applying these principles, we conclude defendant's CSL internet ban was

constitutional and appropriately tailored. Contrary to defendant's assertion, his

restriction under N.J.A.C. 10A:72-14.1 differs from the condition imposed in

R.K. and is not facially unconstitutional. In a facial challenge, "the challenger

must establish that no set of circumstances exist under which the [statute] would

be valid." Dempsey v. Alston, 405 N.J. Super. 499, 510 (App. Div. 2009)


                                                                             A-2154-20
                                       17
(alteration in original) (quoting United States v. Salerno, 481 U.S. 739, 745

(1987)). "[T]he question is whether the 'mere enactment' of a statute offends

constitutional rights."    Ibid. (quoting Hodel v. Va. Surface Mining &

Reclamation Ass'n, Inc., 452 U.S. 264, 295 (1981)). As noted, the regulation in

R.K. prohibited all CSL offenders from any access to social media unless

otherwise authorized. The regulation here is more nuanced in that it permits an

internet ban if:

             1. There is a specific and articulable reason and a clear
             purpose for the imposition of the [i]nternet access
             condition; and

             2. The imposition of the [i]nternet access condition will
             act as an aid to the offender's re-entry effort, will
             promote the rehabilitation of the offender, is deemed
             necessary to protect the public, or will reduce
             recidivism by the offender.

             [N.J.A.C. 10A:72-14.1(b).]

For these reasons, defendant's facial challenge fails.

      We reach a similar conclusion regarding defendant's as applied challenge

to the regulation. The facts here meet all of the K.G. factors. Indeed, defendant's

federal conviction involved the use of the internet to solicit a minor; he

consciously violated the internet restriction by admitting to parole officers he

purchased a program to bypass the computer password; defendant did not


                                                                             A-2154-20
                                       18
demonstrate a substantial period of compliance with the conditions of CSL since

he had only been released from custody for a short period of time before he

violated the ban; and his professed reason for accessing the internet was neither

a necessity nor a relief he could not have sought from the parole board.

      We review trial counsel's performance with extreme deference and "a

strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance[.]" State v. Fisher, 156 N.J. 494, 500 (1998)

(quoting Fritz, 105 N.J. at 52). Prejudice is not presumed and must be proven

by defendant. Ibid. To set aside a guilty plea based on ineffective assistance of

counsel, a defendant must show: "(i) counsel's assistance was not 'within the

range of competence demanded of attorneys in criminal cases'; and (ii) 'that there

is a reasonable probability that, but for counsel's errors, [the defendant] would

not have pled guilty and would have insisted on going to trial."           State v.

DiFrisco, 137 N.J. 434, 457 (1994) (alteration in original) (citations omitted).

      Our rejection of defendant's facial and as applied challenges to N.J.A.C.

10A:72-14.1 establishes that plea counsel's performance was not deficient and

did not prejudice defendant or the outcome of his case. Preciose, 129 N.J. at

463-64.   Because defendant failed to demonstrate a prima facie case of

ineffective assistance of counsel, an evidentiary hearing was not required.


                                                                              A-2154-20
                                       19
      The remainder of defendant's arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                       A-2154-20
                                      20